Title: From John Adams to Henry Dearborn, 17 November 1809
From: Adams, John
To: Dearborn, Henry



Sir
Quincy November 17 1809

I received, but yesterday your Letter of the 30th of August.
Convinced of the Wisdom and Sound Policy of this Measure of Government, I accept with Pleasure your Commission: and will execute it to the best of my Capacity and in as Short a time as possible. My field of Investigation is however so narrow the very little can be can be expected from, Sir your / humble Servant 
John Adams